RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las Salas de Verano siguientes para funcionar durante el receso:

*697
Del 1ro de julio al 17 de agosto de 2003

Hon. Juez Asociado Francisco Rebollo López, presidente
Hon. Jueza Asociada Miriam Naveira de Rodón
Hon. Juez Asociado Federico Hernández Denton
Hon. Juez Asociado Jaime B. Fuster Berlingeri

Del 18 de agosto al 30 de septiembre de 2003

Hon. Juez Presidente José A. Andréu García, presidente
Hon. Juez Asociado Baltasar Corrada Del Río
Hon. Juez Asociado Efraín E. Rivera Pérez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo